.   .




                                      March 23, 1973




        Honorable Earle Caddel                       Opinion No. H-20
        District Attorney
        Uvalde. Medina. Zavala                       Re:    Whether a person is qualified
        and Real Counties                                  to serve as a deputy sheriff when
        Uvalde County Courthouse                           prior to his appointment as such
        Uvalde, Texas 78801                                he has been convicted of a felony
                                                           placed on probation and the pro-
                                                           bationary term has not expired?
        Dear Mr.   Caddcl:

            The facts submitted in your request for our opinion are that the
        Sheriff of Zavala County has appointed as deputy sheriff an individual who
        was convicted of a felony three years ago. and is new on probation.   The
        Zavala County Commissioners     Court.has refused to recognise the appoint-
        ment and you have asked whether the person is qualified.

            Prior to the codification of the Texas Statutes of 1925, Article 7125
        of Vernon’s Texas Civil Statutes of 1914 provided that “No person shall
        be appointed a deputy sheriff who stands~convicted for a felony”.    Article
        7125 appears as Article 6869 in the 1925 codification of the statutes except
        that the reference to persons convicted for a felony has been omitted.     The
        present statute provides:

                   “An indictment for a felony of any deputy
               sheriff appointed shall operate a revocation of
               his appointment as such deputy sheriff . . . .I’

           Section 2 of Article   16 of the Constitution of Texas provides:

                   “Laws shall be made to exclude from office,
               serving on juries, and from the right of suffrage,
               those tiho may have been or shall hereafter be
               convicted of bribery, perjury, forgery, or other
               high crimes . . . ”




                                          p.   94
Honorable Earle Caddel, page 2 (H-20)



    A deputy sheriff occupies a public office. Irwin v. State, 177 S.W.2d
970, .(Tex. Crim. 1944). The term “other high crimes’* includes any
offense of the same degree or grade as those specifically enumerated,
namely felonies.   Attorney General Opinion No. O-2698 (1940).

    Article   1.05 of the Texas Election Code provides in part:

             “No person shall be eligible to be a candidate
        for, or to be elected or appointed to, any public
        office fn’this state unless he is a citieen of the
        United States eligible to hold such office under
        the Constitution and laws of this State, and is under
        none of the disabilities for voting which are stated
        in Article VI. Section 1 of the Constitution of Texas
        on the date of his appointment or of the election at
        which he is elected . . . ‘I

    .The disabilities stated in Article 6, Section 1 are persons under 21
years of age, idiots and lunatics, paupers supported by any county, and
“all persons convicted of any felony, subject to such exemptions as the
Legislature may mkke”.      The same language is carried forward into
Article 5.01 of the Texas Election Code.

    It is our opinion, therefore, that a person who stands convicted of
a felony, whether or not sentence is probated, suffers from a disability
which disqualifies him from voting. Therefore, under Article 1.05
of the Election Code he is not eligible to be appointed to any public office,
including the office of deputy sheriff.

    The.ans,wer to your question, therefore, is that the person described
is not at the present time, qualified to serve as deputy sheriff. We do
not pass on whatmay be his rights at some future time.




                                    p. 95
    .-   -
I




             Honorable Earle Caddel. page 3(H-20)




                                     SUMMARY

                        An individual who was convicted of a felony three
                    years ago, and is now on probation, is not qualified
                    to be appointed as a deputy sheriff.

                                                        Very truly yours,
                                                    *




                                            u           Attorney General of Texas

             APPROVED:




             DAVID M; KENDALL,      Chairman
             Opinion Committee




                                               p,       96